              Case 7:19-cr-00276-NSR Document 71 Filed 04/13/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  4/13/2021
 UNITED STATES OF AMERICA,

          -against-
                                                                     No. 19-cr-276-1 (NSR)
 TORREN STUBBS,
                                                                             ORDER
                                 Defendant.

NELSON S. ROMÁN, United States District Judge:

         Based on a review of the docket, which reveals that the instant criminal action was commenced

approximately two years ago, the defendant is charged with multiple felonies, and the defendant wishes

to enter a guilty plea pursuant to a negotiated plea agreement, it is the Court’s determination that in order

to prevent serious harm to the interest of justice, Defendant Torren Stubbs can and should be permitted

to plead guilty and the plea hearing can be conducted by video teleconference or by telephone conference

pursuant to the CARES Act § 15002(b)(2)(A).

         Accordingly, it is hereby ORDERED that the plea hearing for Defendant Torren Stubbs be

conducted by video teleconference or by telephone conference (if video conference is unavailable)

before this Court or a Magistrate Judge at a date and time mutually convenient to the Court and all parties

concerned. The Clerk of Court is requested to terminate the motion at ECF No. 68.

Dated:    April 13, 2021                                      SO ORDERED:
          White Plains, New York

                                                  ________________________________
                                                          NELSON S. ROMÁN
                                                        United States District Judge
